Mr. Justice Waterman delivered the opinion oe the Court. Conditions as to ownership, indebtedness, etc., shown to have once existed, are presumed to continue (Lawson on Presumptive Evidence. 166, 167), but there is no presumption of law that things are at the present in the condition they were in the past; the presumption runs forward, but does not reach backward. As a matter of experience, it is known that articles of food, if once in a bad condition, seldom, by the operations of nature alone, change to a good ■ condition. ■ Evidence that sausages are in a good condition at a certain time, tends to .prove that a few weeks previous they were not spoiled; that is the extent of the holding in Leutgert v. Volkes, 153 Ill. 385. In the case at bar it had not been shown that the hops had" been kept in a suitable warehouse, or in a manner that would have prevented a change in their condition; nor did it appear with certainty that the hops in Mr. Dewberry’s warehouse, shown to the witness by the party in charge, were the hops in question. The witness was not asked if the Dewberry warehouse was a suitable one; nor did it appear that he was an expert as to what is the proper way to keep hops so that they will not spoil in six months of storage. The judgment of the Superior Court is affirmed.